Citation Nr: 9906120	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  93-26 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a lung disorder, 
secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to July 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied the veteran's claim of entitlement to service 
connection for lung problems due to exposure to mustard gas.

The Board notes that the veteran's claim was before the Board 
in October 1995.  At that time, it was remanded for further 
development.  Specifically, the RO was directed to attempt to 
confirm the veteran's reports of having been exposed to 
mustard gas while in service and to afford the veteran a 
special VA pulmonary examination, in order to identify the 
nature and etiology of any lung disorder.  Review of the 
veteran's claims file indicates that the RO complied with the 
Board's directives, to the extent possible, as required by 
law.  See Stegall v. West, 11 Vet. App. 268 (1998).

Here, the Board finds that the RO attempted to confirm the 
veteran's assertions that he was exposed to mustard gas while 
in service.  However, the RO was informed by VA Central 
Office (CO) that the veteran's name was not on the CO's list 
of veteran's who had been exposed to mustard gas while in the 
Navy.  Moreover, pursuant to the U.S. Court of Appeals for 
Veterans Claims (Court) decision in Pearlman v. West, 11 Vet. 
App. 443 (1998), the Board notes that, in certain instances, 
the veteran's lay testimony as to in-service exposure to 
mustard gas is to be considered true and that confirmation of 
exposure is not required.  As such, given the provisions of 
38 C.F.R. § 3.316 (1998) (discussed below), were the RO's 
attempts to confirm the veteran's in-service exposure to 
mustard gas deemed procedurally insufficient, the veteran 
would not be prejudiced in this regard.  

Additionally, the Board finds that the RO scheduled the 
veteran for a VA pulmonary examination.  The veteran's 
examination was conducted in two parts, with a pulmonary 
function test and x-ray being done in February 1996 and a 
physical examination being done in December 1997.  In this 
regard, the Board notes that the VA sought to schedule the 
veteran for a pulmonary function test and x-ray, 
contemporaneous with the December 1997 VA examination.  
However, the veteran did not respond to the RO's attempts and 
indicated at his RO hearing (conducted in June 1998) that he 
desired no more tests, as they did not do him any good.  
(Transcript (T.) at 5).

With respect to whether the veteran wished to reopen his 
previously denied claim of service connection for a lung 
disorder, referenced by the Board in its October 1995 remand, 
the Board concludes that the only issue currently before it 
for consideration is as framed on the title page of this 
decision.  In this instance, the Board notes that the 
veteran's service representative, at the veteran's RO hearing 
held subsequent to the Board's remand, stated that the issue 
on appeal was service connection for a lung disorder, 
secondary to mustard gas exposure.  Further, the Board notes 
that the RO, in an August 1998 rating decision, informed the 
veteran of the need to submit new and material evidence in 
connection with his claim of service connection for a lung 
disorder.  The veteran was also informed of his appellate 
rights, should he disagree with the RO's determination.  To 
date, the veteran has not indicated his disagreement with 
that RO action, nor has he submitted a substantive appeal as 
to this issue.


FINDING OF FACT

Competent medical evidence has not been presented to show the 
existence of a current lung disorder or, if present, that it 
is related to the veteran's service and his reported exposure 
to mustard gas.



CONCLUSION OF LAW

The claim of entitlement to service connection for a lung 
disorder, secondary to mustard gas exposure, is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The Court has held that the three elements of a well grounded 
claim for service connection are: 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110; 38 C.F.R. §§ 3.303, 3.304 (1998).  With respect to 
claims based on chronic effects of exposure to mustard gas 
and Lewisite, VA regulation provides for the grant of service 
connection where there is evidence of full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service, together with the subsequent development of a 
chronic form of laryngitis, bronchitis, emphysema, asthma, or 
chronic obstructive pulmonary disease.  See 38 C.F.R. 
§ 3.316(a)(2) (1998).  Where medical evidence establishes a 
diagnosis of conditions specified in 38 C.F.R. § 3.316, the 
veteran (or claimant) is relieved of the burden of providing 
medical evidence of a nexus between the current disability 
and in-service exposure to certain vesicant agents.  See 
Pearlman v. West, supra.

II.  Factual Background

The evidence of record pertinent to this claim consists of 
the veteran's service medical records, two VA examinations 
(dated March to May 1991 and in December 1997), VA outpatient 
treatment records (dated from December 1991 to August 1992), 
a VA pulmonary function test (PFT) and chest x-ray (dated in 
February 1996), and the veteran's testimony at his RO hearing 
(conducted in June 1998).

The veteran's service medical records indicate that he was 
diagnosed with atypical, primary pneumonia in January 1945, 
shortly after entering service.  It was noted that the 
etiology was unknown, and the veteran was found fit for duty 
approximately two weeks later, in February 1945.  No follow 
up treatment is documented, and the veteran's separation 
examination (conducted in July 1946) referenced the veteran's 
bout of atypical primary pneumonia in 1945.  It was also 
noted that the veteran's discharge x-ray showed a primary 
complex on the right.  No other pertinent abnormalities were 
indicated, and there is no suggestion or documentation of 
mustard gas exposure contained therein.

The March to May 1991 VA examination reflects the veteran's 
reports of having been exposed to mustard gas while in 
service during boot camp and of his having been hospitalized 
for 20 days because of chest problems.  It also reflects the 
veteran's complaints of having difficulty with breathing and 
of having to breathe through his mouth to get enough oxygen.  
The veteran stated that he had had these problems since 
service.  The veteran also reported that he brought up sputum 
every morning, which was generally clear, and that he was 
able to walk about half a mile without shortness of breath 
but then had to rest.

The veteran's pulmonary function report noted that his 
spirometry was within normal limits.  No bronchodilator 
response was seen, and his flow volume loop was normal.  It 
was also noted that the veteran had mild respiratory 
alkalosis, with normal PO2 for the altitude.

A chest x-ray study found the veteran's cardiac size and 
pulmonary vasculature to be within normal limits.  Multiple 
calcified densities were noted in the hilum, compatible with 
calcified nodes.  Dense nodules were also identified in the 
right mid-lung field, compatible with the appearance of a 
granuloma.  Findings were compatible with old granulomatous 
disease.  There was no evidence of acute cardiopulmonary 
disease.  No pertinent diagnoses were listed under the 
diagnosis portion of the examination report.

The VA outpatient treatment records also reflect the 
veteran's reported in-service exposure to mustard gas and his 
trouble with breathing since such exposure, and the veteran's 
previously diagnosed calcified granuloma in his right lung 
was noted.  The veteran complained of difficulty in expelling 
oxygen from his lungs and of shortness of breath with 
exertion.  An entry dated in June 1992 indicates that the 
veteran's lungs were clear, and the recorded assessment was 
probable granuloma.  A follow up entry dated in August 1992 
again indicates that the veteran's lungs were clear to 
auscultation.  A referenced chest x-ray found a calcified and 
granulomatic nodule in the veteran's right lung.  It was 
noted that no further work-up was required.

The February 1996 PFT reflects the veteran's reported medical 
history of dyspnea after any exertion and of a productive 
cough and frequent wheezing.  The veteran's effort and 
cooperation were fair, and his ventilation was normal.  It 
was noted that the veteran was short of breath during 
testing.

The February 1996 chest x-ray demonstrated a relatively 
normal appearance of the pulmonary parenchyma, with the 
exception of minimal discoid features at the left base.  In 
this regard, there was a minimal pleural reactive change on 
the earlier study, noted as chronic.  There was also an 
irregularly marginated density in the right mid-lung field, 
which was unchanged since the last examination.  It was noted 
that this probably represented a granuloma.  No other 
significant findings were seen, and the recorded impression 
was stable chest findings since interval examination, no 
other active process identified.

The December 1997 VA examination reflects the veteran's 
complaints of dyspnea on exertion, which had been present for 
many years but was recently worsening, and of a cough, which 
was at times productive of sputum.  The veteran dated the 
onset of these symptoms to 1944, following a test in the Navy 
and exposure to mustard gas.  The veteran also reported 
intermittent wheezing and occasional postnasal drip.  It was 
noted that the veteran had no other significant lung history 
or medical history.

Physical examination found the veteran in no distress.  There 
was no adenopathy, and examination of the veteran's 
cardiovascular system revealed no jugular venous distention.  
Heart sounds were normal, and there were no murmurs.  There 
was also no edema.  Auscultation of the veteran's lungs 
revealed normal breath sounds.  The examiner referenced the 
February 1996 PFT and chest x-ray.  The examiner also stated 
that current pulmonary function testing, to include lung 
volumes, fusing capacity, and rest and exercise oximetry, as 
well as a current chest x-ray would have been helpful in a 
definitive assessment of the veteran's respiratory status.  
His impression reiterated the veteran's reported service 
history, i.e., exposure to mustard gas, and his reported 
symptomatology.  The examiner noted that the veteran's 
spirometry, in February 1996, was within normal limits and 
that his chest x-ray, also in February 1996, although showing 
a granuloma, did not show any evidence of fibrotic or 
obstructive lung disease.  The examiner also opined that, 
given the normal spirometry and chest x-ray findings of 1996, 
it would appear that the veteran did not suffer any 
physiological impairment from the mustard gas exposure.  The 
veteran's bronchitis and productive cough could be consistent 
with the reported mustard gas exposure but would not explain 
the veteran's dyspnea on exertion.  It was also noted that 
the veteran could not be reached to achieve the recommended 
new PFT and chest x-ray.

At his RO hearing, the veteran testified that he was exposed 
to mustard gas in the early part of 1945, in Williamsburg, 
Virginia.  (T. at 2).  He also testified that he was told by 
the military that he was being exposed to mustard gas.  Id.  
The veteran stated that he was given a rubberized outfit to 
wear and that he was told to raise his mask and to take a 
whiff of the mustard gas.  Id.  He also stated that he had 
had a problem since he got out of the service.  (T. at 3).  
When asked if he was seeing anyone for his lung problem, the 
veteran responded that he did not go to doctors.  Id.  When 
asked how he took care of his breathing problems, the veteran 
stated that he took aspirin and that he just suffered his 
condition.  The veteran also stated, with respect to the 
recommended PFT and chest x-ray, that he did not feel like he 
needed any more tests, that they (the VA) already knew what 
"it" was, that more exams would do him no good, and that he 
just did not want to take any more tests.  (T. at 5).

III.  Analysis

The Board recognizes the veteran's contention that he is 
entitled to service connection for a lung disorder, secondary 
to mustard gas exposure.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, the veteran's claim must be denied, as it is not well 
grounded.

Initially, the Board notes that there is no current diagnosis 
of record of any disorder which appears in 38 C.F.R. 
§ 3.316(a)(2).  In this regard, the clinical evidence of 
record, at most, suggests that the veteran has bronchitis.  
However, there is no indication that it is chronic in nature, 
as required.  Id.  Indeed, the VA examiner in December 1997 
also stated, given the normal spirometry and chest x-ray of 
1996, that it appeared that the veteran did not suffer any 
physiological impairment from mustard gas exposure.  As such, 
given the absence of a medical diagnosis of a disorder listed 
in 38 C.F.R. § 3.316(a)(2), the Board need not assume that 
the veteran's lay testimony as to exposure is accurate, and 
the veteran must still submit medical evidence of a nexus 
between his claimed, current disorder and in-service exposure 
to mustard gas.  See Pearlman v. West, supra.

Further, with respect to additional provisions of 38 C.F.R. 
§ 3.316(a)(2), the Board is struck by the veteran's testimony 
at his RO hearing indicating that his exposure to mustard gas 
was limited to his lifting his mask and taking a whiff.  In 
effect, the veteran has never contended that he had full-body 
exposure to mustard gas while in the service.  Full-body 
exposure is necessary.  See 38 C.F.R. § 3.316(a)(2).  
Moreover, the Board stresses that other than the veteran's 
lay assertions as to in-service exposure, there is no 
evidence of record supporting those assertions and such 
exposure.  As discussed above, pursuant to the Board's 
October 1995 remand, the RO was informed by the CO that the 
veteran's name did not appear on its list of Navy veterans 
exposed to mustard gas while in service.  The veteran's 
service medical records are also silent as to any in-service 
exposure to mustard gas.

Here, then, the veteran has proffered only his opinion as to 
any relationship between his shortness of breath and 
difficulty breathing and his claimed in-service exposure to 
mustard gas.  There is no indication in the record that he 
possesses the medical expertise necessary to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Nor is the veteran competent to render an opinion as to 
medical diagnosis, concluding that his shortness of breath 
and difficulty breathing fall within those disorders listed 
in 38 C.F.R. § 3.316(a)(2).  Where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, supra.  

The Board stresses in this regard, that although the VA 
examiner opined in December 1997 that the veteran's 
bronchitis could be consistent with the veteran's reported 
exposure to mustard gas, he also stated that it appeared that 
the veteran did not suffer any physiological impairment from 
such exposure.  Given such inherent contradiction within one 
opinion, the Board finds the use of the term "could" 
speculative with respect to establishing a well grounded 
claim of service connection.  Cf Molloy v. Brown, 9 Vet. App. 
513 (1996).  Further, as referenced above, the VA examiner 
failed to address the chronic nature of the veteran's 
bronchitis, or lack thereof.  See 38 C.F.R. § 3.316(a)(2).

Therefore, absent competent medical evidence of a chronic 
lung disorder, as provided for in 38 C.F.R. § 3.316(a)(2), 
and a nexus, or link, between the veteran's shortness of 
breath and difficulty breathing and events in service, he has 
not presented a well grounded claim of entitlement to service 
connection for a lung disorder, secondary to exposure to 
mustard gas.  Caluza v. Brown, supra.  As such, his claim 
must be denied.  However, should the veteran obtain competent 
medical evidence demonstrating that a relationship exists 
between his shortness of breath and his difficulty breathing 
and in-service exposure to mustard gas, the veteran may 
attempt to reopen his claim.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in both the statement 
of the case (dated in September 1993) and in the supplemental 
statement of the case (dated in March 1996), as he was 
informed that there was no basis in the available evidence of 
record to establish service connection for a lung disorder.  
Specifically, the veteran was informed that the evidence of 
record failed to establish the existence of a chronic lung 
disorder and that a calcified granuloma did not fall within 
the disorders for which service connection could be granted 
for exposure to mustard gas.  In addition, the veteran has 
not provided any indication of the existence of additional 
evidence that would make his claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).  With respect to the additional PFT 
and chest x-ray recommended by the VA examiner in December 
1997, the Board stresses that VA's duty to assist, if there 
is indeed such a duty in this case, is not always a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Here, the Board cannot ignore the veteran's stated intention 
to take no more examinations.  In essence, the record clearly 
documents the veteran's refusal to avail himself of 
additional VA examinations, examinations which could serve to 
establish the nature and etiology of the veteran's claimed 
breathing problems.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Entitlement to service connection for a lung disorder, 
secondary to mustard gas exposure, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

